                       UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA



United States of America,                      Case No. 19-cr-112 (MJD/BRT)

      Plaintiffs,

v.                                            ORDER

Jerry Leavale Hicks,

      Defendant.



      This matter is before the Court on the Report and Recommendation by

United States Magistrate Judge Becky R. Thorson dated September 16, 2019 [Doc.

No. 58] recommending that Defendant’s motions to suppress evidence and

statements be denied. Defendant has filed objections to the Report and

Recommendation and the government has submitted its response.

      Pursuant to statute, the Court has conducted a de novo review of the record.

28 U.S.C. § 636(b)(1); Local Rule 72.2(b). Based upon that review, the Court will

ADOPT the Report and Recommendation in its entirety.

      IT IS HEREBY ORDERED that:




                                        1
     1. Defendant’s Motion to Suppress Evidence Obtained as a Result of Search

        and Seizure [Doc. No. 33] is DENIED; and

     2. Defendant’s Motion to Suppress Statements, Admissions, and Answers

        [Doc. No. 34] is DENIED.




Dated: December 2, 2019                  _/s Michael J. Davis_______________
                                         Michael J. Davis
                                         United States District Court




                                     2
